Citation Nr: 0907526	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-43 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an eye condition to 
include glaucoma and cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  
He received numerous awards, including the Combat Infantryman 
Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the White River Junction, Vermont, Department of Veterans 
Affairs (VA) Regional Office (RO) which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an eye 
condition to include glaucoma and cataracts.  The Board finds 
that the Veteran's current claim is an initial claim and not 
the same claim that was denied by the RO in a January 1947 
final rating decision.  The January 1947 final rating 
decision denied the Veteran's claim for impaired vision and 
not for cataracts and glaucoma.  The Veteran's current claim 
is thus appropriately addressed on a de novo basis.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran indicated in his December 2004 substantive appeal 
(VA Form 9) that he wanted a travel board hearing; however, 
he withdrew his request by correspondence dated in January 
2005.  See 38 C.F.R. § 20.704(e) (2008).

The Veteran's claim was remanded by the Board in March 2008 
in order that the RO could adjudicate the inextricably 
intertwined issue of whether there was clear and unmistakable 
error (CUE) in the January 1947 rating decision denying 
service connection for impaired vision.  In an April 2008 
rating decision the RO determined that the January 1947 
denial of service connection for impaired vision did not 
contain CUE.  The Veteran did not appeal the April 2008 
rating decision and a claim for CUE is not currently in 
appellate status before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

An eye condition to include glaucoma and cataracts first 
manifested many years after discharge from service and is 
unrelated to the Veteran's military service.


CONCLUSION OF LAW

An eye condition to include glaucoma and cataracts was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §  3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
Veteran was provided VCAA notice in June 2004 prior to the 
initial adjudication of his claim by the September 2004 
rating decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  While the Veteran was not 
provided the generalized notice as to the disability rating 
and the effective date of an award, as the Board concludes 
below that the preponderance is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any deficient notice provided to the Veteran on these 
two elements, the Board finds no prejudice to the Veteran in 
the processing of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records and private medical 
records.  In an August 2004 letter, the Veteran stated that 
his medical records of treatment by Dr. R.G. were 
unavailable.  Release forms for Dr. S.S. were returned in 
July 2004 and December 2004 with statements from Dr. S.S., 
but no treatment records.  There is no indication that there 
exists any additional obtainable evidence which has a bearing 
on the issue decided below.

The Board notes that VA regulations provide that VA will 
assist the Veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim. 38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is 
sufficient medical evidence to decide the Veteran's claim and 
thus a VA medical examination is not necessary.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any Veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008).  However, these 
provisions deal with the question of whether a particular 
disease or injury occurred in service; that is, what happened 
then, and not the question of either current disability or 
nexus to service, for both of which competent medical 
evidence is generally required.  In other words, these 
provisions do not presumptively establish service connection 
for a combat Veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  History and Analysis

The Veteran seeks service connection for a bilateral eye 
condition to include glaucoma and cataracts.  On his 
September 2004 notice of disagreement the Veteran asserted 
that he received a laceration of the left eye while in combat 
in December 1944.  The Veteran stated that the medical 
records from his treatment for the left eye laceration in 
service were probably lost.  On his substantive appeal, 
received in December 2004, the Veteran seemed to assert that 
he injured both eyes during service and to assert that two 
private doctors indicated that his current glaucoma and 
cataracts of the eyes were caused by his in-service eye 
injuries.

A review of the service treatment records reveals no 
indication that the Veteran received any injuries to the eyes 
during service.  These records do reveal that the Veteran 
reported blurring eyes and spots in December 1944.  He was 
prescribed glasses in early February 1945.  The May 1946 
discharge examination report revealed no eye disability.

A July 2004 prescription form from Wal-Mart indicates that 
the Veteran had refractive error of the eyes and cataracts.  

In August 2004 the Veteran reported that the records of his 
eye treatment by his private ophthalmologist, Dr. R.G., were 
unavailable.  The Veteran submitted an August 2004 letter 
from Dr. R.G.  Dr. R.G. stated that he had treated the 
Veteran in 1979 and 1980 for left eye glaucoma.  He noted 
that the Veteran now had bilateral cataracts, that ocular 
tensions were within normal limits, and that ocular fundi 
showed glaucomatous cupping of the optic discs.  

Another private physician, Dr. S.S. stated in July 2004 that 
the Veteran had no sign of glaucoma.  In November 2004, Dr. 
S.S. noted that the Veteran had bilateral cataracts, but no 
glaucoma. 

Although the Veteran maintains that his development of 
glaucoma and cataracts are due to his military service, as a 
lay person he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Veteran's service treatment records reveal that the 
Veteran had refractive error of the left eye during service.  
However, the Veteran's assertions do not currently indicate 
that he is seeking service connection for refractive error of 
the eyes.  Additionally, refractive error of the eyes is not 
considered a disability for VA compensation purposes.  See 
38 C.F.R. § 3.303(c).

While the Veteran seemed to assert that Dr. R.G. and Dr. S.S. 
have attributed his cataracts to in-service eye injuries, the 
submissions from these doctors reveal no such opinions, and a 
lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The Veteran asserts that he served in combat and that the 
records of eye injury during service are unavailable due to 
combat conditions.  As indicated in the Veteran's DD-214, the 
Veteran served in Europe during World War II and his awards 
and decorations included the Combat Infantry Badge.  
Considering the Veteran's duty assignment along with his 
military awards, and resolving all reasonable doubt in his 
favor, the record evidence establishes that the Veteran 
engaged in combat during his period of military service.  
Thus, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Inasmuch as this satisfactory, 
credible lay evidence supports a finding that the Veteran 
sustained an eye injury during service, 38 U.S.C.A. 
§ 1154(b), the medical evidence does not establish that the 
Veteran's current bilateral eye disabilities are 
etiologically related to any eye injuries sustained during 
his military service.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  

As noted above, the May 1946 discharge examination report 
indicates normal eyes and none of the service treatment 
records during his military service shows that the Veteran 
ever experienced a glaucoma or cataracts.  In fact, the first 
evidence of glaucoma is in 1979 and the first evidence of 
cataracts is in 2004.  The record contains no medical 
evidence relating the Veteran's glaucoma or cataracts to 
service.  Not only is there no evidence of glaucoma or 
cataracts for more than 30 years after discharge from 
service, but there is also no medical evidence relating the 
Veteran's current eye disabilities to any in-service eye 
lacerations or to service in general.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and service connection for an eye condition, to include 
glaucoma and cataracts is not warranted.



ORDER

Entitlement to service connection for an eye condition to 
include glaucoma and cataracts is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


